DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of ClaimsClaims 1-8 and 22 are cancelled.
Claims 9-21, 23-30 are pending.

Specification
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites, “is includes” in line 2 and it appears this language is intended to recite, “includes.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-21 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 9 and 21, each recites, “larger fabric panel” in line 4.  The term “larger” is a relative term which renders the claim indefinite. The term “larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Moreover, there is no point of reference for what the fabric panel is larger than.  For the purposes of this examination, this language will be intpereted as a frame assembly for a panel.  
Re claims 23-24, each recites, “the display frame assembly” in line 2, 10, 11, and line 1, respectively.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the portably display frame” and will be intpereted as such.  
In addition, claims 23-24 are dependent on claim 9.  However, each introduces features already introduced in claim 9 (resulting in double inclusion).  For example, a non-inclusive list includes “a display frame” and “a plurality of elongate arms.”  Thus, it is unclear if these refer to the same as those recited in claim 9 or an additional structure.  It appears this language is intended to refer back to those from claim 9 and will be interpreted as such.  
Claims 10-21 and 25-30 are rejected as being dependent on a rejected claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Swanson (US 2011/0250034).
Re claim 21, Swanson discloses a threaded post (20/21) configured to be operably coupled to an outer surface (outer surface of 25) of a display hub (24/25) of a portable display frame (20/21 is capable of coupling to a portable display frame), the threaded post (20, 21) configured to adapt the display hub between one of the mounting of at least one stretched fabric panel and/or the mounting of a sub- frame assembly for a larger fabric panel (20/21 is capable of adapting the display hub), the threaded post (20, 21) comprising: 
a threaded portion (on 41, see [0028]) having a first end (left end of 41) and a second end (right end of 41); 
a securement plate (21) operably coupled to and extending radially about (Fig. 2A-2B) the second end (right end of 41) of the threaded portion (41) to define a securement flange (19/20); 
a button shaft (23) extending from the securement flange (19) at a first end (right end of 23) of the button shaft (23); and 
a button head (unlabeled on the leftmost end of 23, see Fig. 2C, see also 44) operably coupled to and extending radially about (Fig. 2C) a second end (left end of 23) of the button shaft (23) to define a button flange (44); 
wherein the threaded post (41) is configured to pass through (at least partially) an aperture (28, and the aligned opening in 24) of the display hub (24, 25), thereby enabling the button shaft (23) and button head (at 44) to be operably coupled to at least one of a stretched fabric panel or a sub-frame assembly (23 and 44 are thus capable of being coupled to either).
The phrases, “configured to be operably coupled to an outer surface of a display hub of a portable display frame,” “configured to adapt the display hub between one of the mounting of at least one stretched fabric panel and/or the mounting of a sub- frame assembly for a larger fabric panel” and “to be operably coupled to at least one of a stretched fabric panel or a sub-frame assembly” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 14-16, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carletti (US 6,758,354) in view of Prusmack (US 7,481,235).
Re claim 9, Carletti discloses a universal hub assembly (12) for a portable display frame (10), the portable display frame (10) including a plurality of elongate arms (10) pivotably coupled (Col 3 line 1) to the universal hub assembly (12), the universal hub assembly (12) configured to enable the mounting of at least one stretched fabric panel and/or a frame assembly (16) for a larger fabric panel (12 is capable of enabling mounting a stretched fabric panel), the universal hub assembly (12) comprising: 
a hub component (28) having a outer surface (outer surface of 28), an inner surface (inner surface of 28), and a plurality of side surfaces (side surfaces of 28), the inner surface (inner surface of 28) and the plurality of side surfaces (side surfaces of 28) defining a plurality of grooves (18) shaped and sized to accommodate ends (ends of 10) of the plurality of elongate arms (10) and configured for pivotably coupling (Col 3 line 1) an elongate arm (10) to the hub component (28), the hub component (28) further defining a through bore (through which 40 extends); 
a rigid threaded insert (40) housed within the through bore (through which 40 extends, as Col 3 line 8-12 discloses 40 extending “in” 28);
a threaded post (44) having a threaded portion (shaft of 44 which screws onto 40) and a button head (48), the threaded portion (shaft of 44) being configured to threadedly couple (Fig. 5) to the threaded insert (40) such that button head (48) extends from the outer surface (outer surface of 28) of the hub component (28), the button shaft (shaft of 44) being configured to operably couple to at least one of a stretched fabric panel or a frame assembly (46),
but fails to disclose the through bore passing from the outer surface to the inner surface.
However, Prusmack discloses the through bore (250) passing from the outer surface (outer surface of 20) to the inner surface (inner surface of 20, see Fig. 10B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the universal hub assembly of Carletti with the through bore passing from the outer surface to the inner surface as disclosed by Prusmack in order to give greater flexibility in sizing and distance.  This is because, if the through bore through which 40 extends in Carletti passes all the way through both sides, 40 may be threaded farther in or out of the through bore, adding increased flexibility to the range of distances 44 may be mounted thereto.  
The phrase “configured to enable the mounting of at least one stretched fabric panel and/or a frame assembly for a larger fabric panel” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 10, Carletti as modified discloses the universal hub assembly of claim 9, wherein the plurality of side surfaces (side surfaces of 28) comprises four side surfaces (Fig. 4) such that the hub component (28) forms a square or a rectangle cross section (Fig. 4).
Re claim 11, Carletti as modified discloses the universal hub assembly of claim 9, wherein the threaded portion (shaft of 44) of the threaded post (44) extends along a longitudinal axis of the threaded post (44) from a first end (one end of 44) of the threaded post (44), and a second end (proximate 48) of the threaded post (44) terminates in the button head (48) radially extending therefrom (Fig. 5) to define a button flange (flange of 48, and/or 52).
Re claim 14, Carletti as modified discloses the universal hub assembly of claim 9, wherein the outer surface (outer surface of 28) of the hub component (28) is substantially planar (Fig. 2, at 56).
Re claim 15, Carletti as modified discloses the universal hub assembly of claim 9, wherein the outer surface (outer surface of 28) of the hub component (28) is includes structure (Fig. 2 at 40) defining a keyed boss protruding therefrom (Fig. 2, at 40), and wherein the through bore (through which 40 extends) extends through the keyed boss (at 40) to the inner surface (inner surface of 28, as modified above).
Re claim 16, Carletti as modified discloses the universal hub assembly of claim 15, further comprising: a faceplate (30) having an outer surface (outer surface of 30) and an inner surface (inner surface of 30), the inner surface (inner surface of 30) being shaped and sized (Fig. 3-4) to mate with the keyed boss (Fig. 2, at 40) such that the faceplate (30) couples to the outer surface (outer surface of 28) of the hub component (28) and the keyed boss (at 40) nests within the inner surface (inner surface of 30) of the faceplate (30), and wherein the faceplate (30) includes structure defining a through bore (Fig. 2, unlabeled) that, when coupled to the hub component (28), the through bore (interior to 30) of the faceplate (30) is aligned with (Fig. 5) the through bore (through which 40 extends) of the hub component (28).
Re claim 23, Carletti as modified discloses a portable display frame assembly configured (Fig. 1) to shift between a collapsed portable configuration (Abstract) and an expanded display configuration (Abstract, Fig. 1), the display frame assembly (Fig. 1) comprising: 
a display frame (Fig. 1) including – 
a plurality of elongate arms (10); and 
a plurality of universal hub assemblies (12) of claim 9 (see above), wherein each end of each of the plurality of elongate arms (10) is pivotably coupled (Col 3 line 1) to a universal hub assembly (12) of the plurality of the universal hub assemblies (12), and 
wherein the plurality of universal hub assemblies (12) is configured to enable the mounting of at least one stretched fabric panel to the display frame, and/or a single fabric panel (12 is capable of enabling mounting to stretched fabric and/or a single fabric panel) to the display frame (10) when the display frame (10) is in the expanded display configuration (Fig. 1).
Re claim 24, Carletti as modified discloses the display frame assembly of claim 23, further comprising: a plurality of channel bars (16/86, having a channel at 88), each channel bar (16/88) being couplable to a corresponding universal hub assembly (12) about a front perimeter of the display frame (front of 10) to enable mounting of the single fabric thereto (a single fabric is capable of being mounted thereto).
Re claim 25, Carletti as modified discloses a modular system (Fig. 5) for displaying graphics (Fig. 5 is capable of displaying graphics), the modular system (Fig. 5) comprising: a plurality of display frame (Fig. 5 showing 2 connected by 14) assemblies of claim 24 (see above); a plurality of 90-degree frame connectors (14) for perpendicular coupling (Fig. 5) of adjacent display frame assemblies (Fig. 5 showing 2) of the plurality of display frame assemblies (Fig. 5).

Allowable Subject Matter
Claims 12-13, 17-20 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635